Citation Nr: 0821758	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to October 
1945.  He died in September 2005, and the appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appellant requested and was scheduled to appear at a 
Travel Board hearing in April 2007.  However, she failed to 
report for this hearing and provided no explanation for her 
absence.  Her request for a Travel Board hearing, therefore, 
is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to her claim and 
to notify her of the evidence necessary to complete an 
application for benefits.  The Veterans Claims Assistance Act 
of 2000 (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that adequate notice under the VCAA 
should include what information or evidence is to be provided 
by the Secretary and what information or evidence is to be 
provided by the claimant with respect to the information and 
evidence necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include the duty to assist.  The Board notes 
that the appellant was not issued a VCAA letter pertaining to 
her claims for service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318 prior to the initial adjudication in January 2006, or 
at any point thereafter followed by a subsequent RO 
adjudication.  The Board finds that the RO should inform the 
appellant of the VCAA and its notification provisions as it 
pertains to the issues on appeal.  See Huston v. Principi, 17 
Vet. App. 195 (2003).  As well, the RO should re-adjudicate 
the claims via a supplemental statement of the case following 
such notification(s).

The Board further notes that the Court has issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held, in part, that the notice 
provided to a claimant should include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
As a result of the failure of the RO to provide VCAA notice 
to the appellant, a remand is required to ensure that the 
appellant received the requisite notice in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements per 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 
2007).  In doing so, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate her claims for service 
connection for the cause of the veteran's 
death and entitlement to DIC under 
38 U.S.C.A. § 1318.  The letter should 
also inform the appellant of which 
portion of the evidence is to be provided 
by the appellant and which part, if any, 
the RO will attempt to obtain on her 
behalf.  The appellant should also be 
told to submit any evidence that she has 
in her possession that pertains to her 
claims.  38 C.F.R. § 3.159(b)(1).

2.  The appellant must be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



